Opinion by
Will-son, J.
§ 92. Foreign judgment; certified copy of, evidence in suit on; need not show on its face whether plaintiff therein was a firm or corporation, etc. Appellant brought this action against appellee as administrator of the estate of D. M. Hickman, deceased, to establish a claim against said estate, said claim having been presented to and rejected by said, administrator. Said claim is a judgment rendered by the circuit court of Boone county, in the state of Missouri, in 1879, in favor of appellant, against D. M. Hickman and William C. Duncan, for the sum of $208.63 and costs. On the trial of the cause appellant offered in evidence a certified copy of said judgment, duly authenticated in the mode required by law, to which, as evidence, appellee objected: (1) Because said judgment did not show upon its face whether the plaintiff therein was a firm or a corporation; (2) that, if plaintiff therein was a firm, it was not shown therein what persons composed said firm; (3) that it was not shown that the plaintiff in said judgment was the plaintiff in this suit. These objections were sustained, and appellant was not permitted to read sai'd certified copy of said judgment in evidence; and judgment was i’endered for appellee. It was error to reject said certified copy of the judgment as evidence. It was alleged in appellant’s pleading that appellant was a corporation, and was the plaintiff in said judgment. It was not necessary that the truth of these allegations should appear upon the face of said judg*136ment. As to the allegation that appellant was a corporation, no evidence was required in support of it, as its truth was not denied by appellee under oath. [R. S., art. 1190.] As to the identity of the plaintiff in said judgment with the plaintiff in this suit, that fact would not, of course, be shown by the judgment, but would be the subject of proof by other evidence, and might be proved by parol evidence. We will not consider the action of the court sustaining exceptions to appellant’s original petition, inasmuch as appellant amended said pleadings, and cured the defects covered by said exceptions, and thereupon his petition, as amended, was sustained. Because the court erred in rejecting the certified copy of the judgment offered in evidence by the appellant, the judgment is reversed and the cause remanded.
April 23, 1890.
Reversed and remanded.